Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 13 May 2022.  Claims 1, 4, 6, 7, 9-14, 16, 18, 22, 23, 26, 27 and 30 are pending in the application.   Claims 1, 6, 7, 9-11, 13, 14, 18, 22, 23, and 26   have been amended.  Claims 2, 3, 5, 8, 15, 17, 19-21, 24, 25, 28 and 29 have been cancelled.  Claim 30 is new.
The objection to the drawings is hereby withdrawn in light of the replacement drawings sheets filed.  The drawings have been entered
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 18 is hereby withdrawn in light of the amendments to the claims.

Election/Restrictions
Applicant has amended independent claim 1, asserting that it is now generic to all of the disclosed species.  The Office respectfully disagrees with this assertion because the amendments present subject matter that is not supported by the originally filed specification, raising issues under 35 U.S.C. 112.   First, the amendments to claim 1 raise the issue of new matter because the disclosure does not evidently support an embodiment of the compressor having an interior-rotor motor as recited in claims 1 and claim 4 without a flywheel (since that limitation has been deleted from claim 1) with additional mass configured in the manner now recited in the claims.  Further, the group of compressors listed in claim 12 includes a scroll compressor which would not necessarily include a single compressor cylinder with a shaft extending through the cylinder as those are features associated with a rolling piston or rotating vane compressor.   Further, claims to the combination of features recited in claims 1, 4 and 12 raise issues of indefiniteness reciting subject matter contradicted and/or not supported.  With this in mind, the amendments to the claims withdrawn from consideration would be subject to rejections under  35 U.S.C. 112 if the claims were examined on the merits herein.   For these reasons, claim 1 and its dependent claims are not eligible for rejoinder at the present time.  
Thus, claims 1, 4, 6, 7, 9-13,  22, 23, 26 and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on 11 January 2022 with the understanding that the Office disagrees with Applicant’s assertion that the previously withdrawn claims are now generic as amended1.  
Claims 14, 16, 18 and 27 are drawn to the elected species and are currently not withdrawn from consideration.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited additional mass configured to store kinetic energy during a compressor cycle to provide an amplitude of speed variation for rotating components of the rotary compressor and a torque variation within 0.1% of a mean rotating speed and torque, respectively, over the compressor cycle, in claim 14.   This configuration is described in the specification on pages 12-14, inter alia, as embodied by the given examples having the specific mass characteristics and configuration disclosed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 14, 16, 18 and 27 are allowed.

Response to Arguments
Applicant's arguments traversing the 35 U.S.C. 103 rejections over the applied art to Kim, Cho and Ingham have been fully considered and are persuasive.  The prior art rejections have been withdrawn. Claims 14, 16, 18 and 27 are in condition for allowance.   
With respect to independent claim 14, the rotor including the additional mass surrounding the stator itself is interpreted as forming a flywheel as embodied by the examples set forth in the specification.  The instant invention’s use of simple rotor configured with the additional mass claimed results in a rotary compressor that provides low vibration amplitudes and sound levels without the need to use a costly and complex inverter compressor/drive.

Conclusion
This application is in condition for allowance except for the following formal matters: 
  Status of claims to non-elected species not formally withdrawn by Applicant that are currently not eligible for rejoinder. See the Election/Restriction section of this correspondence above for details.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Note that even if an election was made without traverse, claims directed to nonelected species and nonelected inventions that are eligible for rejoinder should be rejoined; if not rejoined, such claims may only be cancelled by examiner’s amendment when the cancellation is expressly authorized by applicant.”  MPEP 821.02